Opinion by
Kephart, J.,
The questions presented by this appeal were correctly determined by the lower court and we cannot add anything profitable to the reasons given in support of them in the opinion of the learned president- judge of the Common Pleas No. 5 of Philadelphia County. We might suggest that in addition to the authority quoted by Judge Martin, concerning the constitutionality of the section in question, that it was before this court in Heist v. Montayne (No. 1), 53 Pa. Superior Ct. 611, where Judge Porter- holds that this section does not offend Section ■7, Article III, of the Constitution of 1874.
Judgment affirmed,